EXHIBIT 10.21

EMPLOYMENT AGREEMENT

 

          This EMPLOYMENT AGREEMENT, dated as of May 15, 2000 between
BIONEBRASKA, INC., a corporation incorporated and existing under the laws of
Delaware and having its office at 3820 NW 46th Street in Lincoln, Nebraska
(hereinafter referred to as "Company"), and DAVID S. WALKER, residing currently
at 150 Riverview Road, Glastonbury, Connecticut 06033  (hereinafter referred to
as the "Executive").

          WHEREAS the Company desires to employ the Executive as its Senior Vice
President and Chief Financial Officer and, as such, as a member of its
management group; and the Executive desires to be so employed:

          NOW THEREFORE, in consideration of the foregoing and of the mutual
promises hereinafter set forth, the parties hereto agree as follows:

1.       Employment: Powers and Duties.

          The Company hereby employs the Executive as its Senior Vice President
and Chief Financial Officer, pursuant to the provisions of this Agreement.  The
Executive shall generally have the responsibilities, duties and functions as set
forth in Annex A attached.  The Executive shall perform services in such
capacity for the Company and for any of its affiliates or subsidiaries with such
authority and with such powers and duties as may be prescribed or assigned to
him from time to time by the Board of Directors of the Company and by the
Chairman of the Board and the C.E.O.  In performing his services hereunder, he
shall report to the Chairman of the Board and C.E.O. and consult with the
President, particularly on matters affecting the science of the Company.

2.       Exclusivity.

          During the term of his employment hereunder, the Executive will devote
his best efforts, energy, skill and resources to his duties hereunder and to the
affairs and interests of the Company and its affiliates, joint ventures and
subsidiaries and will not, without the approval of the Board of Directors of the
Company or the Chairman of the Board and C.E.O., actively engage in consulting
for, or in the conduct of, any other business for profit.

3.       Direct Compensation

          During his employment hereunder, the Executive shall receive salary at
the annual rate of two hundred twenty thousand dollars ($220,000).  This
compensation will be paid in equal monthly installments. All required tax and
other deductions will be made from such installments.  At the end of each
calendar year under this Agreement, the performance of the Executive will be
reviewed.  In the event that his performance and contributions to the Company
have been in accordance with or exceeding expectations for the particular
calendar year, it is anticipated that, assuming the Company's situation permits,
the Executive will receive a positive adjustment to his salary level over that
obtained in the previous year.

          In addition, assuming the Company's situation permits, the Board of
Directors of the Company or the CEO (in their sole discretion) may establish for
any calendar year an appropriate incentive or bonus program which can provide to
individual members of the management group of the Company, including the
Executive, additional incentive compensation in the event that certain goals, to
be mutually agreed upon by the Company and each group member, are met or that
substantial business contributions, not in the ordinary course of his or her
duties, are made by the Executive or other members of the management group to
the business of the Company during the calendar year.

4.       Additional Benefits.

          (A)     The Executive shall be provided with such health and sickness,
accident, hospitalization, disability, life and other insurance benefits as are
generally provided under the Company's and/or its affiliates' group policies.
This will include life insurance coverage of at least $100,000 for the
Executive.

          (B)     When and if instituted, the Executive shall be provided with
such savings and retirement plan benefits as may be provided in general for
employees under the Company's plans, as adopted or amended from time to time,
based on his compensation received from the Company from time to time.  The
Company has established a 401(K) Plan for retirement savings for all employees. 
Initial Company contributions to this Plan are expected to be small or
non-existent until funding or profits of the Company permit (as determined in
the sole discretion of the Board of Directors) one or more of such contributions
from time to time.

5.       Long-Term Stock Option Incentives.

          The Executive shall be allotted an incentive stock option under the
Company's 1993 Stock Plan, as amended, covering a total of fifty thousand
(50,000) shares of the Company's Common Stock.  This option will be vested and
become exercisable thereafter in three equal annual installments over the three
years, beginning as of the date which is one year after the date of this
Agreement.  The option price will be $12.50 per share, being the fair market
value of the shares at the time the options are granted, as determined by the
Board of Directors.

          The Executive will be eligible for one or more additional
participations under stock plans of the Company if and to the extent that the
Chairman of the Board and C.E.O. or the Board of Directors at the relevant time,
in their respective sole discretion, shall consider that the work and
contributions of the Executive merit such participation.

 

6.       Expenses.

          The Company shall reimburse to the Executive all reasonable travel,
hotel, entertainment and other out-of-pocket expenses which he may from time to
time incur in the course of carrying out his duties for the Company and any of
its affiliates, joint ventures or subsidiaries.

          The Company shall reimburse the Executive's reasonable costs of moving
his household to Lincoln from his current location in Connecticut.  The Company
will also reimburse the reasonable costs for the Executive and/or his wife to
make one or more trips to Lincoln from Connecticut to locate housing.

7.       Non-Competition.

          (A)     During the term of his employment hereunder, and for a
two-year period thereafter but only in the event that the Company shall in its
sole discretion continue to pay compensation to the Executive after termination
of his employment at a rate per month equal to at least one half of the monthly
salary rate enjoyed by the Executive prior to the termination of his employment
hereunder, the Executive agrees that, unless he obtains written consent from the
Company covering a particular planned competitive activity, the Executive shall
not directly or indirectly engage in, consult for, be employed by or finance any
business activity that is competitive with the businesses which are being
conducted or are planned to be conducted by the Company or by any affiliate,
joint venture or subsidiary or client or customer of the Company at the
particular time. The foregoing notwithstanding, the Company shall have no
obligation, in the event of his termination of employment for any reason, to pay
any continuing compensation under this Section 7 to the Executive or, in the
event such continuing compensation is paid for one or more months, to continue
to pay such compensation. In the event any such continuing compensation is not
paid, or is terminated after one or more monthly payments, the foregoing
restrictions on competitive activity shall not apply thereafter.

          (B)     In no event without receiving the Company's prior written
consent will the Executive, at any time during his employment hereunder or
within a period which is two years after termination for any reason of his
employment hereunder:

(i) preempt, divert, disrupt or otherwise interfere with any business
relationship of the Company, or of any of its affiliates, joint ventures or
subsidiaries, with any of the clients, customers or business contacts of the
Company or of any of its affiliates, joint ventures or subsidiaries; or     (ii)
employ or solicit for employment for his own or another's benefit, as employee,
partner, consultant, independent contractor or otherwise, or directly or
indirectly suggest to others to employ or to solicit for employment, any person
who is at the time employed by the Company or by any affiliate, joint venture,
subsidiary, client or customer of the Company.

 

8.       Intellectual Property Rights.

          (A)     As between the Company or any of its affiliates, joint
ventures or subsidiaries, as the case may be, and the Executive, all products,
know-how, methods, processes, discoveries, materials, ideas, strategies,
creations, inventions, medical or clinical ideas, results or innovations and
properties pertaining or relating to the businesses of the Company, or of any
affiliate, joint venture or subsidiary of the Company, which the Executive may
create by himself or with others or to which he may become exposed, whether or
not developed or invented by the Executive and whether or not developed or
discovered during regular working hours, shall be the sole and absolute property
of the Company or the particular affiliate, joint venture or subsidiary, for any
and all purposes.  The Executive shall not claim to have, under this Agreement
or otherwise, any right, title or interest of any kind or nature in any of the
foregoing.

          (B)     The Executive acknowledges that in the course of his
employment hereunder he will make use of, be exposed to, acquire and add to
Confidential Information of the Company and its affiliates, joint ventures and
subsidiaries as well as of its customers, clients and other persons and entities
having a business relationship with the Company, relating to such matters as
trade secrets, products, technical systems, processes and procedures, clinical
ideas, results or innovations, know-how, inventions, manuals, confidential
reports, plans, properties, strategies and customer or investors’ business
(referred to as “Confidential Information”); and that such Confidential
Information will have a special and unique nature and value.  The Executive
agrees that with respect to any and all of the foregoing Confidential
Information, during and following the term hereof, and for so long as same
remains confidential (and beyond this time should loss of confidentiality be
caused directly or indirectly by the Executive), he will not, for any purpose
(unless otherwise agreed to by the Company in writing), divulge, disclose, use
or otherwise exploit any of such Confidential Information or let or suffer
others to use or otherwise exploit such Confidential Information for any purpose
other than for the benefit of the Company or its affiliates, joint ventures or
subsidiaries, as the case may be.

9.       Term of Employment.

          The Executive's employment shall continue indefinitely hereunder,
unless and until terminated by either party upon delivery of six months' prior
written notice of termination to the other party.

          Notwithstanding the foregoing, the Company shall be entitled by notice
in writing to the Executive to terminate forthwith his employment with the
Company under this Agreement if he shall have engaged in any willful misconduct
or misconduct involving negligence or commit any material breach of his
obligations or duties to the Company or the Company’s employees hereunder.

10.     Vacation.

          The Executive shall be entitled to four weeks of vacation in each
calendar year.

11.     Return of Documents in Hard Copy or Electronically Stored.

          The Executive shall promptly, upon the termination of his employment
with the Company hereunder, deliver and transfer over to the Company all copies,
both in hard copy and electronically created and/or stored, of reports,
memoranda, accounts, laboratory, clinical and other notebooks, records,
correspondence and e-mail (“Company Documents”) which may have been prepared by
him or have come into his possession or control in the course of his employment
and the discharge of his duties hereunder.  Unless otherwise agreed to in
writing by the Company or unless the particular item has been published in the
public domain, the Executive shall not retain any of copies of Company
Documents, either in the form of hard copy or in electronically stored form.

12.     Notices.

          All notices hereunder shall be in writing and delivered personally or
by registered or certified mail which shall be addressed to the Company at its
principal office, marked to the attention of the Chairman of the Board and
C.E.O. and to the Executive at the address stated in the first paragraph of this
Agreement, or in either case at such other address as shall have previously
designated in writing by the party to whom the notice is to be sent to the other
party.  Any such communication so sent by mail shall be deemed made or given
upon mailing.

13.     Miscellaneous.

          The BioNebraska Employee Handbook (the “Handbook”) has been furnished
to the Executive and shall form part of this Agreement.  The Executive agrees to
comply with operational rules of the Company as adopted from time to time and
set forth in the  Handbook.  This Agreement constitutes the entire agreement of
the parties hereto relating to the subject matter hereof and there are no
written or oral terms or representations made by either party relative to the
subject matter hereof other than those contained herein.  All of the terms and
provisions of this Agreement shall be binding upon, and shall inure to the
benefit of and be enforceable by and against, the parties to this Agreement and
their respective heirs, executors, and successors in interest.  The provisions
of Sections 7, 8, 11, 13 and 14 hereunder shall survive the termination of this
Agreement to the extent necessary to accomplish the purposes of the provisions
in such Sections.

14.     Governing Law.

          This Agreement shall be governed by, and construed in accordance with,
the laws of Nebraska.

          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer and the Executive has executed this
Agreement, as of the date first written above.

  BIONEBRASKA, INC.       By /s/  Thomas R. Coolidge

--------------------------------------------------------------------------------

    Thomas R. Coolidge   Chairman of the Board and C.E.O.     /s/  David S.
Walker

--------------------------------------------------------------------------------

  DAVID S. WALKER   (the Executive)  

 

         

              

BIONEBRASKA, INC.

ANNEX A

 

CHIEF FINANCIAL OFFICER

 

          The CFO of BioNebraska will have responsibility for implementing and
monitoring all financial activities of the Company. These activities will
include disbursements, appropriate record keeping, report and financial
statement preparations, budgeting and expenditure tracking and continuous
attention to expenditure savings in all activities of the Company. The CFO will
be responsible for liaison with the Company’s independent accountants and, where
appropriate, will be the Company’s spokesman on financial and related matters
with stockholders, potential investors and the financial media. The CFO will
periodically prepare appropriate financial projections for the Company and its
key medical and other programs, will assist the CEO in developing, maintaining
and updating the Company’s business plan. He will be responsible for the
preparation and integration of operating budgets for the Company and its various
departments as well as capital budgets for facilities construction and other
activities. He will also track compliance with budgets. He will assist the
officers of the Company in designing and implementing systems for budgeting and
tracking budgeted operations, as well as capital project activities,
expenditures and implementations. The CFO will have such other responsibilities
as may be assigned to him by the CEO or the Board of Directors and will report
to the CEO.

 